Citation Nr: 1813131	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  14-28 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a separate disability rating for left plantar calcaneal spur.


ATTORNEY FOR THE BOARD

V-N. Pratt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1987 to August 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for left plantar calcaneal spur at a noncompensable rating, effective August 31, 2011.

In October 2016, the Board denied the Veteran's claim for an increased rating evaluation in excess of 10 percent for left plantar fasciitis, and remanded the issue of entitlement to a compensable rating evaluation for left plantar calcaneal spur for further evidentiary development.

In an August 2017 rating decision, the RO increased the rating evaluation for left plantar fasciitis with plantar calcaneal spur to 20 percent, effective December 2, 2016, and discontinued the noncompensable rating for left plantar calcaneal spur.


FINDING OF FACT

Service connection is in effect for left plantar fasciitis with left plantar calcaneal spur.  The left plantar calcaneal spur does not result in separate symptomatology.  


CONCLUSION OF LAW

The criteria for a separate rating for left plantar calcaneal spur are not met.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5276, 5015 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C. § 1155 (West 2014); 38 C.F.R. § 3.321 (2017); see generally, 38 C.F.R. § Part IV (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2017).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Diagnostic codes in the rating schedule identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261 - 62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2017).

The Veteran was initially rated a noncompensable rating for his left plantar calcaneal spur, effective from August 31, 2011 to December 1, 2016, pursuant to 38 C.F.R. § 4.71a, DC 5099-5015 (2017).  A hyphenated diagnostic code, involving the number "99", as applied here, requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27.  Furthermore, the Veteran was previously rated for left plantar fasciitis with left plantar calcaneal spur, at a disability rating of 10 percent, effective from September 3, 2014 to December 1, 2016, pursuant to 38 C.F.R. § 4.71a, DC 5276 (2017).  

Currently, as the noncompensable rating for the left plantar calcaneal spur has been discontinued, the Veteran is now rated at a 20 percent disability rating for his left plantar fasciitis with left plantar calcaneal spur, effective December 2, 2016, pursuant to DC 5276.  

The Veteran asserts that his left plantar calcaneal spur is not a consequence of his left plantar fasciitis.  See August 2017 Notice of Disagreement.  He further asserts that he had both conditions while he was on active duty and that his date of award should be August 31, 2011.  

The question regarding the etiology of the calcaneal spur is not in question.  Service connection is in effect for the condition, meaning that it is etiologically related to the Veteran's active military service.  The only question concerns whether its manifestations are separate from those of the service-connected left plantar fasciitis, such that a separate rating would be warranted.  Here, the Board finds that the symptomatology cannot be separated.  

Here, the evidence reveals the following:  

A December 2016 VA examination reflects that the Veteran reported "constant" pain in the left heel, even at rest, which was worse with stretching the bottom of the foot or pointing the toe; and with first steps of the day, after sitting away, and with prolonged walking.  He also reported flare-ups that impacted the function of the foot.  See December 2016 VA examination.  However, he did not report having any functional loss or functional impairment of the left foot.  Id.  The Veteran also reported having pain on use of the left foot, as well as accentuated pain on use and on manipulation of the left foot, including pain accentuated on manipulation.  Id.  However, there was no indication of swelling on use; no indication of extreme tenderness on plantar surfaces of left foot; no evidence of marked deformity; no marked pronation; no indication that weight-bearing line falls over or medial to the great toe; no lower extremity deformity, other than pes planus, causing alteration of the weight-bearing line; no "inward" bowing of the achilles tendon (i.e. hindfoot valgus, with lateral deviation of the heel); no marked inward displacement and severe spasm of the achilles tendon (rigid); no foot injuries and no foot surgery.  Id.

On physical examination, the VA examiner drew the following conclusions.  She noted that there was pain on the left foot, which contributed to functional loss.  Id.  Contributing factors of disability included pain on weight-bearing and non-weight bearing.  Id.  Contributing factors of disability associated with limitation of motion did not show that the Veteran had pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the foot was used repeatedly over a period of time.  Id.  Additionally, the VA examiner noted that the range of motion at the ankle was tested in active motion, passive motion, with and without weight bearing.  Id.  She found that all were normal without pain.  Id.  The VA examiner also indicated that that there was no functional impairment of an extremity, such that no effective function remains, other than which would be equally well served by an amputation or prosthesis, due to the Veteran's left foot condition.

In a March 2017 VA opinion, the same VA examiner who conducted the December 2016 VA examiner clarified that 1) The Veteran's left calcaneal spur was incurred by or related to his plantar fasciitis because calcaneal spurs are often seen with long standing plantar fasciitis; 2) Left calcaneal spurs are not the cause of the left plantar fasciitis, but rather, they are a consequence of the plantar fasciitis; and 3) the etiology of the left calcaneal spur are not separate and apart from the Veteran's service-connected plantar fasciitis, but rather, it is a consequence of the plantar fasciitis.

The Board finds that based on the most probative evidence of record, the December 2016 VA examination and March 2017 VA Opinion, a separate disability rating for left plantar calcaneal spur is not warranted.  As noted above by the VA examiner, the Veteran's left plantar calcaneal spur is a consequence, and a part of his service-connected left foot plantar fasciitis.  It does not result in separate symptomatology.  Thus, assigning a separate rating for left plantar calcaneal spur would result in an additional rating of the same disability, which is a violation of rule against pyramiding.  

In this regard, the Board has considered whether the Veteran is eligible for a rating in excess of 20 percent for his left plantar fasciitis with left plantar calcaneal spur, pursuant to 38 C.F.R. § 4.71a, DC 5276.  Under this diagnostic code, a 30 percent rating is assignable for unilateral pronounced flat foot by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achilles on manipulation, which is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a , DC 5276.  However, there is no indication in the medical evidence of record that the Veteran manifested any of these symptoms.

The Board has also considered the availability of any additional rating evaluation under other separate rating codes.  First, under DC 5099-5015, for benign and/or new growth of bones/degenerative arthritis, which the Veteran was previously rated for, the Veteran would not be entitled to a compensable rating because the evidence or record does not show that the Veteran's left plantar calcaneal spur is a major joint affected by limitation of motion; that there is an objective finding that the left plantar calcaneal spur has swelling, muscle spasm, or satisfactory evidence of painful motion; or in the absence of limitation of motion, that there is X-ray evidence of degenerative arthritis with involvement of two or more major joints or two or more minor joint groups.  See 38 C.F.R. § 4.71a, DCs 5003, 5015.  Moreover, the medical evidence of record has not shown that the Veteran has bilateral weak foot, for an assignable rating under DC 5277; claw foot (pes cavus), for an assignable rating under DC 5278; anterior metatarsalgia (Morton's disease), assignable under DC 5279; unilateral hallux valgus, assignable under DC 5280; unilateral severe hallux valgus, assignable under DC 5281; hammer toe, assignable under DC 5282; malunion or nonunion of the tarsal or metatarsal bones, assignable under DC 5283; or any other foot injuries, not covered by all the aforementioned diagnostic codes, which would be assignable under DC 5284.

Therefore, for the foregoing reasons, entitlement to a separate rating for left plantar calcaneal spur is not warranted, and accordingly, the Veteran is entitled to no higher than a 20 percent disability rating for his left foot plantar fasciitis with plantar calcaneal spur, effective December 2, 2016.



ORDER

Entitlement to a separate disability rating for left plantar calcaneal spur is denied.



____________________________________________
M. TENNER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


